Exhibit 10.50

FIRST AMENDMENT TO THE WILLBROS GROUP, INC. MANAGEMENT SEVERANCE PLAN FOR
EXECUTIVES - CANADA





--------------------------------------------------------------------------------






            WHEREAS, Willbros Group, Inc. (the "Company") sponsors the Willbros
Group, Inc. Management Severance Plan for Executives - Canada (the "Plan"),
effective October 30, 2014; and


            WHEREAS, the Plan has one participant, Michael J. Fournier
("Fournier"); and


WHEREAS, Section 10.2 of the Plan provides that "The Plan may not be amended
except for: (i) an amendment that increases the benefits payable under the Plan
or otherwise constitutes a bona fide improvement of a Participant's rights under
the Plan or (ii) an amendment which decreases the benefits of a Participant that
is consented to in writing by such Participant or that is required in order for
the Plan to comply with applicable law or regulation."; and


WHEREAS, this First Amendment  "increases the benefits payable under the Plan"
and "constitutes a bona fide improvement of a Participant’s rights under the
Plan" and, in any event, Fournier’s written consent is a condition to this First
Amendment;
           
NOW THEREFORE, the Plan is hereby amended as follows, effective December 1,
2015, subject to the written consent of Fournier:


1. Section 1.1.29 is hereby restated in its entirety as follows:


1.1.29     "Severance Compensation" means, with respect to each Participant, the
sum of the following:
(i)
The greater of such Participant’s Annual Base Compensation (without any
reduction for the amount of any waiver by a Participant of all or any portion of
Annual Base Compensation) at the rate in effect:

(a)    immediately prior to the date of the Change in Control, or
(b)    on the date of such Participant’s Separation from Service; plus
(ii)
The Participant’s greatest annual cash bonus received during the thirty-six (36)
month period ending on:

(a)
the date of the Change in Control, with respect to a Separation from Service
following the date of a Change in Control, or

(b)
the date of Separation from Service, with respect to a Separation from Service
occurring prior to the date of a Change in Control.

2. Section 3.1.2 is hereby restated in its entirety as follows:


3.1.2 Separation from Service prior to a Change in Control.  If, prior to a
Change in Control and before December 1, 2018, a Participant incurs an
involuntary Separation from Service by action of the Employer other than for
Cause, the Participant shall be entitled to a lump sum cash payment in an amount
equal to two hundred percent (200%) of the Participant's Severance Compensation
under Section 1.1.29(i) only, which shall be paid on the Payment Date. If, prior
to a Change in Control and on or after December 1, 2018, a Participant incurs an
involuntary Separation from



--------------------------------------------------------------------------------




Service by action of the Employer other than for Cause, the Participant shall be
entitled to a lump sum cash payment in an amount equal to one hundred percent
(100%) of the Participant’s Severance Compensation, which shall be paid on the
Payment Date.
            3.         Except as set forth above, the Plan shall continue in
full force and effect.


               DATED this 5th day of November, 2015, to be effective as set
forth above.




WILLBROS GROUP, INC.


By:     /s/ Van Welch                                                   
Van Welch
Executive Vice President & Chief
  Financial Officer

